Clerke, Justice.
I will say in this case, what the court at general term said through me in Bellows agt. Patridge, (19 Barbour, 176,) that, “ the trust contains no express authority to delay the conversion of the property into money, beyond what the effectual performance of the trust necessarily required.” [n that case, the assignee was authorized in the instrument, “ to convert the assigned property into money by sale, either public or private, as soon as reasonably practicable, with due regard to the rightful interests of the parties.” In this case, the assignee is directed “ to dispose of the property at such time and in such lawful manner, as he shall deem prudent and advisable, and. to convert the same into money.” In both cases, I think an equal amount of discretion is left to the assignees, but in neither “ nothing more |han what the effectual performance of the trust necessarily required.” The exact moment of the sale can never be prescribed in the instrument, and if it cannot be prescribed, it must be determined subsequently, according to the best judgment of the assignee. The time must depend upon the peculiar circumstances of each case. The extrinsic circumstances, are not sufficient to set aside this assignment. Complaint dismissed with costs.